Citation Nr: 0126071	
Decision Date: 11/07/01    Archive Date: 11/13/01	

DOCKET NO.  01-06 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the amount of $4,852.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from February 1943 to 
March 1945.  

This matter arises from an August 1996 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (COWC) at the St. Louis, Missouri, Regional 
Office (RO).  Therein, it was held that it would not be 
against the principles of equity and good conscience to 
require repayment of the indebtedness at issue.  Following 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105 (West 1991), the case was forwarded to the 
Board of Veterans' Appeals (Board) for appellate 
consideration.


FINDINGS OF FACT

1.  The veteran applied for improved disability pension 
benefits in September 1992; at that time, he reported that 
his only income was in the form of monthly Social Security 
benefits.  

2.  In October 1993, the veteran again reported that his only 
income was in the form of monthly Social Security benefits on 
an Eligibility Verification Report (EVR).  

3.  In 1996, as the result of an income verification match, 
the RO learned that the veteran had received wages totaling 
$183 during 1993, $105 during 1994, and $241 during 1995.  It 
was also learned that he had received dividends during 1993 
totaling $2,580 from a mutual fund.  

4.  In June 1996, the RO took action to terminate the 
veteran's improved disability pension benefits retroactively 
effective February 1, 1993; the overpayment at issue ensued.  

5.  The veteran was at fault in the creation of the 
overpayment at issue.

6.  Recovery of the overpayment at issue would not subject 
the veteran to undue economic hardship.  

7.  The veteran's failure to make restitution would result in 
his unfair financial gain.

8.  The veteran did not relinquish a valuable right or 
otherwise incur a legal obligation in choosing to receive VA 
improved disability pension benefits.


CONCLUSION OF LAW

Recovery of the improved disability pension overpayment in 
the amount of $4,852 would not be against the principles of 
equity and good conscience.  38 U.S.C.A. §§5107, 5302 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 1.963, 1.965 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that during the 
pendency of this appeal on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim for a 
benefit under a law administered by VA.  VCAA is applicable 
to all claims filed on or after the date of enactment or 
filed before the date of enactment and not yet final as of 
that date.  See VCAA, § 7(a), 114 Stat. 2096, 2099; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this case, even though the RO did not have the benefit of 
the explicit provisions of the VCAA, the Board finds that 
VA's duties have been fulfilled in this regard.  The 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  The discussions in the 
statement of the case and supplemental statements of the 
case, and other information sent to the appellant informed 
him of the evidence needed to substantiate his claim, and 
otherwise complied with VA's notification requirements.  As 
such, VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  The Board 
also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  

Thus, even though the VCAA was enacted during the pendency of 
this appeal, and therefore, has not been considered by the 
RO, there is no prejudice to the veteran in proceeding with 
the issue on appeal.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (when the Board addresses a matter not addressed 
by the RO, the Board must provide an adequate statement of 
reasons and bases as to why there was no prejudice to the 
veteran).  

The Board notes that the appellant previously questioned the 
validity of the indebtedness at issue.  That matter was 
decided by the Board's decision dated February 8, 2000, which 
determined that termination of the veteran's improved 
disability pension benefits effective February 1, 1993, was 
proper.  It follows that the ensuing indebtedness also was 
properly created.  Since the validity of the indebtedness is 
not at issue, that question need not be examined further.  
See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  Also 
of note is that the RO considered the facts in this case, and 
concluded that the appellant had not demonstrated fraud, 
willful misrepresentation, or bad faith in the creation of 
the overpayment now at issue.  Notwithstanding this, the 
Board must render an independent determination in this 
regard.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  
Since there appears to be no indication of fraud, willful 
misrepresentation, or bad faith in the creation of the 
overpayment, no legal bar to the benefit now sought is 
present.  Id.

The sole question for Board consideration is whether it would 
be against equity and good conscience for VA to require 
repayment of the indebtedness.  In this regard, there shall 
be no recovery of such an indebtedness under laws 
administered by the Secretary of Veterans Affairs when it is 
determined that such recovery would be against equity and 
good conscience.  See 38 U.S.C.A. § 5302(a); 38 C.F.R. 
§ 1.965(a).  In making such a decision, consideration will be 
given to such things as the relative fault of the debtor, 
vis-a-vis whether collection of the debt would deprive the 
debtor of life's basic necessities, whether withholding all 
or part of the appellant's monetary benefits by way of 
recoupment would nullify the objective for which such 
benefits were intended, whether failure to make restitution 
would result in unfair gain to the debtor, and whether the 
appellant's reliance on the VA disability pension program 
resulted in his relinquishment of a valuable right or his 
incurrence of a legal obligation.  Id.  

The indebtedness at issue resulted when the appellant failed 
to timely notify VA of his earnings and dividends for the 
years 1993 through 1995.  He failed to do so, notwithstanding 
that VA had notified him in January 1993 and on subsequent 
occasions that the amount of his improved disability pension 
benefits was based upon his countable annual income, and that 
he was responsible for promptly reporting any change in his 
countable income.  It was only because of an income 
verification match conducted by VA that the veteran's 
unreported income was discovered.  Thus, the veteran's 
failure to report his income for the years 1993 through 1995 
was the sole reason that the overpayment at issue was 
created.  As such, the veteran is at fault in the creation of 
the indebtedness at issue.  

Notwithstanding the fault of the veteran in the creation of 
the indebtedness at issue, the more pressing question is 
whether collection of the indebtedness would deprive him of 
life's basic necessities.  In conjunction with his 
application for waiver of recovery of the overpayment at 
issue, the veteran submitted various statements regarding his 
monthly income and expenses.  In the aggregate, these 
indicate that the veteran has monthly income totaling $968, 
and that his monthly expenses total $650.  Thus, because the 
veteran's monthly income exceeds his monthly expenses by more 
than $300, the appellant has not demonstrated that it would 
be an undue economic hardship for him to repay the 
indebtedness at issue, i.e., repayment of the debt would not 
deprive him of life's basic necessities.  

Of further note is that there is no indication that 
recoupment of the indebtedness at issue would nullify the 
objective for which the improved disability pension program 
is intended.  The veteran currently is not receiving improved 
disability pension benefits because his income exceeds the 
maximum applicable income limitation.  Finally, there is no 
indication that the veteran either relinquished a valuable 
right or incurred any additional legal obligation when he 
elected to receive improved disability pension benefits from 
VA.  To the contrary, it appears that the veteran would be 
unjustly enriched if he were allowed to keep benefits to 
which he was not entitled.

In view of the foregoing, it does not appear that collection 
of the indebtedness at issue would violate the principles of 
equity and good conscience.  In this regard, the Board has 
considered the veteran's advanced age, as well as the 
argument of his appointed representative that the record does 
not establish conclusively that the veteran received all of 
the dividend income with which he has been charged.  The 
veteran's age is not a factor in this determination because 
of his current ability to repay the debt.  Moreover, 
throughout the appellate process, the veteran has not 
contended that he did not receive the dividend income with 
which he has been charged during the years 1993 through 1995.  
Thus, the veteran's fault, coupled with his failure to 
demonstrate an inability to repay the indebtedness at issue, 
overrides other equitable considerations.


ORDER

Waiver of recovery of the improved disability pension 
overpayment in the amount of $4,852 is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

